t c memo united_states tax_court a-z optics inc petitioner v commissioner of internal revenue respondent docket no 18932-05l filed date kenneth d perkins for petitioner russell f kurdys for respondent memorandum opinion thornton judge pursuant to sec_6330 petitioner seeks review of a proposed levy respondent has moved for summary unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended judgment pursuant to rule for the reasons discussed herein we shall grant respondent’s motion background petitioner is a corporation with principal_place_of_business in masontown pennsylvania on date david p alan alan in his capacity as petitioner’s ceo executed form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment agreeing to the immediate_assessment and collection of a dollar_figure deficiency in petitioner’s corporate_income_tax for the period ending date a handwritten note at the top of the form_870 states partial agreed issues on date respondent assessed the dollar_figure tax and accrued interest thereon subsequently on date respondent mailed petitioner a notice_of_deficiency determining that for this same period ending date petitioner had a deficiency in corporate_income_tax of dollar_figure and was liable for an dollar_figure accuracy-related_penalty pursuant to sec_6662 the notice_of_deficiency was predicated in large part on the disallowance of a claimed net_operating_loss carryforward from petitioner’s prior tax_year on date on petitioner’s behalf alan executed form 4089-b notice_of_deficiency - waiver consenting to the immediate_assessment and collection of this dollar_figure deficiency and dollar_figure penalty petitioner did not petition this court to redetermine the deficiency or penalty petitioner paid only a portion of the agreed-upon tax and penalty on date respondent sent petitioner a final notice_of_intent_to_levy the levy notice for collection of petitioner’s unpaid balance on date alan submitted on petitioner’s behalf form request for a collection_due_process_hearing notwithstanding that alan had previously executed form_870 agreeing to the immediate_assessment of the dollar_figure tax that was in fact assessed on date on the form alan complained that he had never been given an explanation for the date assessment the settlement officer sent petitioner materials explaining the basis for the disputed assessment she directed petitioner to submit certain information if petitioner wished her to consider a collection alternative and she scheduled a telephone conference for date by letter dated date alan requested that the telephone conference be rescheduled stating that he wished to present new evidence in a face-to-face conference petitioner’s case was reassigned to an appeals officer by letter dated date the appeals officer advised that petitioner was not entitled to dispute the underlying liability having previously agreed to it she offered to schedule a face- to-face hearing to consider payment options by letter dated date alan again contested petitioner’s underlying tax_liability he stated that he had recently discovered documentary_evidence that would substantiate certain claimed business_expenses that respondent had previously disallowed alan asked to be allowed to show this new evidence by letter dated date the appeals officer reiterated that she could not consider petitioner’s underlying tax_liability she stated that if petitioner did not present a collection alternative plan by date she would issue a determination_letter on the basis of information available to her in a letter dated date alan stated that he believed petitioner was entitled to audit_reconsideration on the basis of his newly discovered evidence but that all his tax records relating to the appeal had been taken in an irs raid of his home on date he requested a face-to-face hearing and audit_reconsideration but only after his tax records were returned by the irs petitioner never proposed any collection alternative to the proposed levy and never submitted requested financial information necessary for appeals_office consideration of a collection alternative by notice_of_determination concerning collection action s under sec_6320 and or the notice dated date the appeals_office sustained the proposed levy an attachment to the notice explained that the appeals_office was unable to consider petitioner’s challenge to its underlying tax_liability in this collection proceeding the notice verified that all procedural and legal requirements had been met and that the proposed levy was no more intrusive than necessary under the circumstances the notice stated that no face-to-face meeting could be granted since petitioner had no collection alternative to present in its petition petitioner sets forth the following reasons why it believes it is entitled to relief a incorrect determination of net_income net_operating_loss resulting in assessment and b incorrect application of procedures set forth in sec_6320 and sec_6330 and c new documentation now in hands of internal_revenue_service supporting correct determination of net_income net_operating_loss and d incorrect application of net_operating_loss for carryforward carryback reproduced literally discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d insofar as petitioner seeks to have this court redetermine a deficiency we lack jurisdiction over petitioner’s claim the jurisdiction of this court depends on the timely filing of a petition rule c the notice_of_deficiency was mailed to petitioner on date petitioner did not file his petition within the 90-day period prescribed by sec_6213 similarly because petitioner signed form_870 consenting to the immediate_assessment of the original dollar_figure deficiency and received a notice_of_deficiency with respect to an additional deficiency and penalty petitioner may not challenge the existence or amount of its underlying liability as part of its challenge to respondent’s proposed collection action see sec_6330 117_tc_324 114_tc_604 114_tc_176 in its petition petitioner broadly assigns as error incorrect application of procedures set forth in sec_6320 and sec_6330 petitioner has not however complied with rule which requires the petition to contain among other things clear statements of the facts on which the petitioner bases the assignment of error similarly in its response to respondent’s motion for summary_judgment petitioner has not set forth specific facts as required by rule d showing that there is a genuine issue for trial with respect to this generalized allegation that respondent committed procedural error petitioner’s failure to allege facts in support of this assignment of error justifies summary_judgment see 122_tc_280 moreover in the administrative_proceeding petitioner did not ask for a collection alternative or raise any procedural issues in its form or otherwise bring any such issues to the attention of the appeals_office other than attempting improperly to contest its underlying tax_liability such issues generally are not properly raised for the first time before this court 118_tc_488 in any event we see no error in the appeals_office determination in conclusion we are satisfied that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law to reflect the foregoing an appropriate order and decision will be entered for respondent
